DETAILED ACTION

Applicants’ response filed 7/20/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21, 24, 26-29, 32, 34, 35 and 41-51 are pending. 
Prior rejections are maintained and reformulated in view of amendments filed. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 26-29, 32, 34, 35 and 41-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 21 recites: 

    PNG
    media_image1.png
    271
    660
    media_image1.png
    Greyscale

The claim states, “…receiving…beam indication indicating a receive beam of a plurality of beams of the terminal device for receiving each of the plurality of transmissions of a transport block…”
It is not clear what exactly this limitation is stating. 
Is there a difference between the beam indication and the receive beam and if so what is that difference? 
How is the beam indication, receive beam and the plurality of receive beams related and what exactly is the function? 
If the beam indication is received by the terminal device, then it is not clear how the receive beams are “of the terminal device” since they are to be received at the terminal device and not generated at the terminal device. 
The claim states, “…for receiving each of a plurality of transmissions of a transport block…” which is not clear. Are there multiple terminal devices? Is the terminal device receiving multiple transmissions of the same transport block? 
Essential elements are missing from the claims. 
The next limitation states, “…determining, by the terminal device based on the beam indication, the receive beam of the plurality of receive beams used by the terminal device for receiving each of the plurality transmissions of the transport block…”
If the beam indication is something that the terminal device actually receives than it is not clear how the terminal device can determine the receive beam from the plurality of receive beams since this is something that is received by the terminal device and not actually generated at the terminal device. 
The limitation is vague and indefinite. Essential elements are missing from the claim. 
The last limitation states, “…receiving, by the terminal device from the network device, each of the plurality of transmissions of the transport block by using the receive beam of the plurality of receive beams determined by the terminal device.” 
In the previous limitation the terminal device determined the receive beam and now in this limitation it states the terminal device to receive the transmissions of the transport block using the receive beams. How is this possible if the receive beam is something that is generated/determined by the terminal device. 
It is not clear what is received and what is determined/generated at the terminal device. 
The claim language is generally confusing as to what exactly is taking place and what exactly is the purpose of the claim. It is not clear what the difference is between the beam indication, the receive beam and the transport blocks and where all of these are generated and transmitted. 
Applicants are requested to review all claims and make corrections as needed to clarify the claims. Independent claims 29, 42 and 47 are rejected for similar reasons. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. If Applicants’ believe an interview with the Examiner might be useful, then they are welcome to contact the Examiner with proposed amendments for a discussion. 















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112